WOOD (W. J.), J.
I dissent. In my opinion the court has- incorrectly applied the rule pertaining to opening state*225ments. It has placed upon plaintiff’s counsel a burden that is far too onerous.
The Sel-Rite Market is made a party defendant in the complaint, in which plaintiff alleges that defendants owned, maintained and operated a food market upon the premises where the “drop-off” was located. Plaintiff further alleged that she was a customer upon said premises; that the “drop-off” caused her to lose her balance by stumbling, resulting in her injuries; that defendants, well knowing the premises, negligently left them unguarded and without warning signs.
The practice of ordering judgment for the defendant upon an opening statement by counsel for the plaintiff was characterized as “dangerous” in Bias v. Reed, 169 Cal. 33 [145 P. 516], Such an order should not be made unless it is clear that counsel has undertaken to state all of the facts which he expects to prove, and it is plainly evident that the facts to be proved will not constitute a cause of action. “We would observe that it would be much better not to nonsuit on an opening statement, unless it is clearly made, and it is plainly evident therefrom that no ease can be made out.” (Emmerson v. Weeks, 58 Cal. 382, 384.) The opening statement of counsel for plaintiff is far from a model. It unquestionably lacks clarity. It is difficult to discover from the opening statement the exact location of the “drop-off” which caused plaintiff’s injuries. However, it is alleged in the complaint that the “drop-off” was on the premises operated by defendants and it does not appear from the opening statement that the “drop-off” was on any other property. Indeed, in the first part of his statement counsel told the jury that “Mrs. Davis claims that she was injured upon property of the West Shore Company” and that she was a customer of defendant. Counsel further stated that the property where plaintiff fell was “used for parking space for the Sel-Rite Market.” Counsel did not purport to state all of the facts concerning the point at which the accident occurred or all of the facts concerning the use which was being made of the property. It does not appear from the statement that the accident occurred at a place used as a public sidewalk or on a portion of defendants’ land used by the general public.